DETAILED ACTION
Status of the Claims
1.	Claims 1-3, 5-7, 9-13, 15-17, 19 and 20 are pending.
					Status of the Rejections
2.	Rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is being withdrawn in view of applicant’s amendment.
Rejections of claims in view of Wang et al. under 35 U.S.C. 102(a)(1) and Benton et al. under 35 U.S.C. 103(a) are being modified to address claim amendments. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2005/0035002).
Claim 1.  Wang et al. teach an electrochemistry sensor (electrochemical cell, 18; [0035]), comprising; 
a sensor housing (body 40; [0041]); 
an electrode (insert 38 of conductive material; [0042][0043]), wherein the electrode is located within the sensor housing and is located within an orifice at the end of the sensor housing, thereby being exposed to outside the sensor housing and held within the sensor housing (insert 38 is located in an opening 42 at the end of the body 40 to expose the insert 38 and held within body 40; [0042] and Fig 2), wherein the electrode is press fitted into the sensor housing, thereby holding the electrode within the sensor housing (the insert 38 is press fitted into the body; [0042]), wherein the orifice comprises an opening substantially matching the shape of the electrode and wherein the electrode is located within the orifice at the end of the sensor housing (the opening is same shape as that of insert and the insert is located within the opening at the end of body; Fig 2 and [0042]), wherein the sensor housing surrounds the electrode forming a seal between the electrode and the sensor housing (the body 40 surrounds the insert; see Fig 2 and insert forms a liquid tight seal with the body 40 [0044]); and
 a rod coupled to an electrical connector, the rod being at least partially housed within the sensor housing (a shaft 50 coupled to pogo-pin, the shaft is partially located inside the body; [0058] and Fig 8A), wherein the electrical connector contacts the electrode, wherein the electrical connector comprises a pogo-pin (a pogo pin 84 contacts the insert [0059]), wherein the pogo-pin is a bridge for conduction allowing the conduction produced at the electrode to move through the rod and does not touch an inside of the sensor housing (the pogo-pin is bridge for conduction produced at the insert and pogo-pin is insulated in the ceramic sleeve 86; [0059], thus pogo-pin does not touch inside of the body 40).  

Claim 3. Wang et al. teach the rod comprises a conductive material (the shaft is comprised of stainless steel; [0058]).  

Claim 10. Wang et al. teach the sensor housing comprises a low conduction material to reduce stray conduction of the electrode (the body is made up of stainless steel [0041] which is inherently a low conduction material and thus would reduce stray conduction of the electrode).  

Claim 11. A system for measuring chemical characteristics (electrochemical cell 18 for electrochemical reactions; [0035][0005]), comprising; 
a measurement chamber (container 28; [0035]);
 a sensor housing located in the measurement chamber (body 40 located in the container 28; see Figs 1 and 2); -3-Atty. Docket No. 27441.578 
an electrode (insert 38 of conductive material; [0042][0043]), wherein the electrode is located within the sensor housing and is located within an orifice at the end of the sensor housing, thereby being exposed to outside the sensor housing and held within the sensor housing (insert 38 is located in an opening 42 at the end of the body 40 to expose the insert 38 and held within body 40; [0042] and Fig 2), wherein the electrode is press fitted into the sensor housing, thereby holding the electrode within the sensor housing (the insert 38 is press fitted into the body; [0042]), wherein the orifice comprises an opening substantially matching the shape of the electrode (the opening is same shape as that of insert; Fig 2 and [0042]), wherein the sensor housing surrounds the electrode forming a seal between the electrode and the sensor housing (the body 40 surrounds the insert; see Fig 2 and insert forms a liquid tight seal with the body 40 [0044]); and
 a rod coupled to an electrical connector, the rod being at least partially housed within the sensor housing (a shaft 50 coupled to pogo-pin, the shaft is partially located inside the body; [0058] and Fig 8A), wherein the electrical connector contacts the electrode, wherein the electrical connector comprises a pogo-pin (a pogo pin 84 contacts the insert [0059]), wherein the pogo-pin is a bridge for conduction allowing the conduction produced at the electrode to move through the rod (the pogo-pin is bridge for conduction produced at the insert and pogo-pin is insulated in the ceramic sleeve 86; [0059], thus pogo-pin does not touch inside of the body 40).  

Claim 13. Wang et al. teach the rod comprises a conductive material (the shaft is comprised of stainless steel; [0058]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3, 9-13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benton et al. (US 5,221,456) in view of Osipchuk et al. (US 2011/0251102).
Claim 1. Benton et al. teach an electrochemistry sensor (pH sensor) (see abstract and Fig 10), comprising; 
a sensor housing (outer tubular housing 118) (col. 7, ll. 35-56); 
an electrode (electrode 122), wherein the electrode is located within the sensor housing and is located within an orifice at the end of the sensor housing (the electrode is located within the tubular housing within an end opening 121; see Fig 10 and col. 7, ll. 35-56), thereby being exposed to outside the sensor housing and held within the sensor housing (the electrode is exposed to exterior of the housing 118, see Fig 10), the electrode is press fitted into the sensor housing, thereby holding the electrode within the sensor housing (ferrule 124 is used to tightened around the electrode to hold the electrode in position in the opening, col. 7. ll. 43-51 and col. 8, ll. 1-9), wherein the orifice comprises an opening substantially matching the shape of the electrode (the end opening 121 has circular opening shape similar to circular electrode 122, see Fig 10) and wherein the sensor housing surrounds the electrode forming a seal between the electrode and the sensor housing (outer tubular housing 118 surrounds the electrode 122 and forming a seal via ferrule between the electrode and the housing; col. 8, ll. 1-9);  and 
a rod coupled to an electrical connector (pusher sleeve 128 connected to a copper contact 136; see Fig 10 and col. 8, ll. 10-20), the rod being at least partially housed within the sensor housing, wherein the electrical connector contacts the electrode (the pusher sleeve 128 is housed within the tubular housing 118; see Fig 10, and the copper contact 136 is in contact with electrode 122; col. 8, ll. 10-20), the electrical connected does not touch an inside of the sensor housing ( the copper contact 136 does not touch the inside of the tubular housing 118; Fig 10).  
Benton et al. the electrical connector (copper contact 136) could be spring loaded and is a bridge for allowing current at the electrode to move through the pusher sleeve (col. 5, ll. 67-68 over to col. 6, ll. 1-2 and col. 8, ll. 27-32) but do not teach the electrical connector comprises a pogo-pin. However, Osipchuk et al. teach electrical connection are pins or springs such as spring loaded pogo-pin electrical connectors providing electrical connection to electrodes [0061]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Osipchuk et al. to use pogo-pin as the choice of electrical connector in Benton et al. sensor because pogo-pin is an alternative to spring loaded electrical connector and its use would have given similar results with reasonable expectation. 

Claim 2. Benton et al. teach the rod comprises a threaded rod that is threaded into threads of the sensor housing (the pusher sleeve 128 comprises threads that mates with threads 126 of the tubular housing; see col 7, ll. 57-67).  

Claim 9. Benton et al. teach the electrical connector directs the conduction of the electrode into the threaded rod (copper contact 136 directs the signal from the electrode through the pusher sleeve 128; col. 8, ll. 10-17).  

Claim 10. Benton et al. teach the sensor housing comprises a low conduction material to reduce stray conduction of the electrode (tubular housing is made up of stainless steel (col. 7, ll. 35-38) which is inherently a low conduction material and thus would reduce stray conduction of the electrode).  

Claim 11. A system (pH sensor 10/116) for measuring chemical characteristics (electrochemically related property) (see col. 3, ll. 28-31 and Figs 1/10), comprising;
 	a measurement chamber (vessel 12; Fig 1); 
a sensor housing (outer tubular housing 118) located in the measurement chamber (col. 7, ll. 35-56) ; 
an electrode (electrode 122, wherein the electrode is located within the sensor housing and is located within an orifice at the end of the sensor housing (the electrode is located within the tubular housing within an end opening 121; see Fig 10 and col. 7, ll. 35-56), thereby being exposed to outside the sensor housing and held within the sensor housing (the electrode is exposed to exterior of the housing 118, see Fig 10), the electrode is press fitted into the sensor housing, thereby holding the electrode within the sensor housing (ferrule 124 is used to tightened around the electrode to hold the electrode in position in the opening, col. 7. ll. 43-51 and col. 8, ll. 1-9), wherein the orifice comprises an opening substantially matching the shape of the electrode (the end opening 121 has circular opening shape similar to circular electrode 122, see Fig 10), wherein the sensor housing surrounds the electrode forming a seal between the electrode and the sensor housing (outer tubular housing 118 surrounds the electrode 122 and forming a seal via ferrule between the electrode and the housing; col. 8, ll. 1-9);  and 
a rod coupled to an electrical connector (pusher sleeve 128 connected to a copper contact 136; see Fig 10 and col. 8, ll. 10-20), the rod being at least partially housed within the sensor housing, wherein the electrical connector contacts the electrode (the pusher sleeve 128 is housed within the tubular housing 118; see Fig 10, and the copper contact 136 is in contact with electrode 122; col. 8, ll. 10-20), the electrical connected does not touch an inside of the sensor housing ( the copper contact 136 does not touch the inside of the tubular housing 118; Fig 10).    
Benton et al. the electrical connector (copper contact 136) could be spring loaded and is a bridge for allowing current at the electrode to move through the pusher sleeve (col. 5, ll. 67-68 over to col. 6, ll. 1-2 and col. 8, ll. 27-32) but do not teach the electrical connector comprises a pogo-pin. However, Osipchuk et al. teach electrical connection are pins or springs such as spring loaded pogo-pin electrical connectors providing electrical connection to electrodes [0061]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Osipchuk et al. to use pogo-pin as the choice of electrical connector in Benton et al. sensor because pogo-pin is an alternative to spring loaded electrical connector and its use would have given similar results with reasonable expectation. 

Claim 12. Benton et al. teach the rod comprises a threaded rod that is threaded into threads of the sensor housing (the pusher sleeve 128 comprises threads that mates with threads 126 of the tubular housing; see col 7, ll. 57-67).  

Claim 19. Benton et al. teach the electrical connector directs the conduction of the electrode into the threaded rod (copper contact 136 directs the signal from the electrode through the pusher sleeve 128; col. 8, ll. 10-17).  

Claim 20. Benton et al. teach an electrochemistry sensor (pH sensor) (see abstract and Fig 10), comprising; 
a sensor housing (outer tubular housing 118) (col. 7, ll. 35-56) wherein the sensor housing comprises a low conduction material to reduce stray conduction of the electrode (tubular housing is made up of stainless steel (col. 7, ll. 35-38) which is inherently a low conduction material and thus would reduce stray conduction of the electrode).  
an electrode (electrode 122, wherein the electrode is located within the sensor housing and is located within an orifice at the end of the sensor housing (the electrode is located within the tubular housing within an end opening 121; see Fig 10 and col. 7, ll. 35-56), thereby being exposed to outside the sensor housing and held within the sensor housing (the electrode is exposed to exterior of the housing 118, see Fig 10), the electrode is press fitted into the sensor housing, thereby holding the electrode within the sensor housing (ferrule 124 is used to tightened around the electrode to hold the electrode in position in the opening, col. 7. ll. 43-51 and col. 8, ll. 1-9), wherein the orifice comprises an opening substantially matching the shape of the electrode (the end opening 121 has circular opening shape similar to circular electrode 122, see Fig 10), wherein the sensor housing surrounds the electrode forming a seal between the electrode and the sensor housing (outer tubular housing 118 surrounds the electrode 122 and forming a seal via ferrule between the electrode and the housing; col. 8, ll. 1-9);  and 
a rod coupled to an electrical connector (pusher sleeve 128 connected to a copper contact 136; see Fig 10 and col. 8, ll. 10-20), the rod being at least partially housed within the sensor housing, wherein the electrical connector contacts the electrode (the pusher sleeve 128 is housed within the tubular housing 118; see Fig 10, and the copper contact 136 is in contact with electrode 122; col. 8, ll. 10-20), wherein the rod comprises a threaded rod that is threaded into threads of the sensor housing (the pusher sleeve 128 comprises threads that mates with threads 126 of the tubular housing; see col 7, ll. 57-67) and the electrical connected does not touch an inside of the sensor housing ( the copper contact 136 does not touch the inside of the tubular housing 118; Fig 10).    
Benton et al. do not explicitly teach the pusher sleeve is comprised of conductive material. However, it is examiner position pusher sleeve would be comprised of same material as that of tubular housing 118 (stainless steel) to protect the electrode therein, thus pusher sleeve of stainless steel is of conductive material.
Benton et al. the electrical connector (copper contact 136) could be spring loaded and is a bridge for allowing current at the electrode to move through the pusher sleeve (col. 5, ll. 67-68 over to col. 6, ll. 1-2 and col. 8, ll. 27-32) but do not teach the electrical connector comprises a pogo-pin. However, Osipchuk et al. teach electrical connection are pins or springs such as spring loaded pogo-pin electrical connectors providing electrical connection to electrodes [0061]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Osipchuk et al. to use pogo-pin as the choice of electrical connector in Benton et al. sensor because pogo-pin is an alternative to spring loaded electrical connector and its use would have given similar results with reasonable expectation. 


Claims 5, 6, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benton et al. and Osipchuk et al. as applied to claims 1 and 11 above, and further in view of Hofmann et al. (US 2007/0138011).
Claims 5 and 15. Benton et al. teach the electrode could be a spherical shape (see Fig 10) or cylindrical shape 86 (see Fig 6, col. 5, ll. 15-19) but do not teach electrode having cylindrical shape with tapered sides.  However, Hofmann et al. teach a pH measuring element having cylindrical shape which tapers like cone (see Fig 1 and [0045]) that could be used in narrow sample containers comprising small amounts of test sample [0013]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Hofmann et al. teaching to modify the shape of Benton’s electrode to be cylindrical with tapered sides because such shaped electrode could be used to measure smaller sample amounts contained in narrow sample containers.

Claims 6 and 16. Benton et al. teach the end opening is tapered (reads on cone shaped opening) (Fig 10 and col. 7, ll. 40-41) and modified Benton in view of Hofmann teach a cone shaped electrode (see claim 5 rejection), thus it would be obvious the tapered end opening matches the cylindrical shape of the electrode the electrode is located within the tapered shape opening.   

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benton et al. and Osipchuk et al.  applied to claims 1 and 11 above, and further in view of Banks et al. (US 2015/0212024).
Claims 7 and 17. Benton et al. teach the electrode comprises insulated core coated with electrochemically active metals such as gold or platinum (col. 6, ll. 24-42) but do not teach the electrode comprises a Boron Doped Diamond crystal.  However, Banks et al. teach chemical sensor comprising electrodes for analyzing fluid sample [0005], wherein the electrode could be made up of conductive materials such as gold, platinum or carbon based material such as boron-doped diamond or glassy carbon [0036]. Therefore, it would have been obvious to substitute gold or platinum electrode material of Benton et al. with conductive material of boron-doped diamond because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP § 2143, B.).

Response to Arguments
Applicant's arguments filed 1/10/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 that Wang et al. teaches the use of a bath of liquid electrolyte containing a working electrode submerged therein and the presence of any liquid on the electrode is clearly distinguishable from the current application.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., working electrode submerged in liquid electrolyte) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Wang et al. teach an electrode (insert) located within a housing and being exposed to outside the sensor housing and held within the sensor housing (see rejection of claim 1 above). 
Applicant argues on pages 9-10 that Wang et al. teaches making electrical connection with electrode with a connecting wire or shaft and applicant’s connection requires press fitting electrode into sensor housing, thereby holding the electrode within the housing.  In response Wang et al. teach an electrode (insert) press-fitted into housing and being exposed to outside the sensor housing and held within the sensor housing (see Wang [0042]). 
Applicant argues on pages 11-12 that Benton et al. teaches the use of outer coating to produce a more efficient electrode to be used which is clearly distinguishable from the current application of using press-fit methodology. In response, Benton teaches ferrule made up of deformable material that act as sleeve for the electrode having outer end smaller than the diameter of spherical electrode and is cammed and tighten to partially protrude the electrode out of the housing (col. 7, ll. 43-51 and col. 8, ll. 1-9), thus when the electrode is slipped into the deformable material/ferrule and force is applied to tighten against the surface of electrode is consider press-fit method.
Applicant further argues on pages 12-13 that Benton does not teach press-fit method but rather teach use of ferrule to hold an electrode in position (see col. 7, ll. 43-51 and col. 8, ll. 1-9). In response, applicant’s instant application teaches an electrode is press fitted into the molded housing having smaller opening by applying force via machine press fixture until the front of the electrode is flush with outside of the orifice [0024][0026] and Benton teaches ferrule made up of deformable material that act as sleeve for the electrode having outer end smaller than the diameter of spherical electrode and is cammed and tighten to partially protrude the electrode out of the housing (col. 7, ll. 43-51 and col. 8, ll. 1-9), thus when the electrode is slipped into the deformable material/ferrule and force is applied to tighten against the surface of electrode is consider press-fit method because both applicant and Benton are applying force onto the electrode to squeeze the partial surface of the electrode out of an opening that is smaller than the electrode. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759